 


110 HR 874 IH: To amend title 18, United States Code, to provide an additional penalty for public officials who abuse their office in furtherance of a felony.
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 874 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2007 
Mr. Cardoza introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to provide an additional penalty for public officials who abuse their office in furtherance of a felony. 
 
 
1.Abuse of office in furtherance of a felony
(a)In generalChapter 93 of title 18, United States Code, is amended by adding at the end the following:

1925.Abuse of office in furtherance of a felony.
(a)Whoever, as a public official, engages, or undertakes to engage, in any conduct in furtherance of a Federal felony, shall, in addition to the punishment provided for such felony, be fined under this title and imprisoned for 2 years.
(b)In this section, the term public official means any of the following:
(1)An official occupying an elected office of the United States or of a State or local government.
(2)An official appointed to an office of the United States by the President with the advice and consent of the Senate.
(3)An official appointed to an office of a State or local government by an official elected to an office of a State or local government..
(b)Clerical amendmentThe table of sections at the beginning of chapter 93 of title 18, United States Code, is amended by adding at the end the following new item:


1925. Abuse of office in furtherance of a felony.. 
 
